 

Exhibit 10.10

AMENDMENT TO LOAN AGREEMENT

First Amendment (this “Amendment”) dated as of October 24, 2002 but effective as
of September 30, 2002 between MEDIS TECHNOLOGIES LTD. (the “Borrower”) and FLEET
NATIONAL BANK (the “Bank”).

WHEREAS, the Borrower and the Bank are parties to a Loan Agreement dated as of
December 29, 2000 (the “Agreement”); and

WHEREAS, the Borrower has requested that the Bank amend, and the Bank has agreed
to amend certain provisions of the Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:


1.             ALL CAPITALIZED TERMS USED HEREIN, UNLESS OTHERWISE DEFINED
HEREIN, HAVE THE SAME MEANINGS PROVIDED THEREFOR IN THE AGREEMENT.


2.             THE DEFINITION OF TERMINATION DATE AS DEFINED IN SECTION 1.1
(DEFINED TERMS) OF THE AGREEMENT IS HEREBY AMENDED IT ITS ENTIRETY TO READ AS
FOLLOWS:

“Termination Date” shall mean December 26, 2003 or, if such date is not a
Business Day, the Business Day next succeeding such date.


3.             THE BORROWER HEREBY REPRESENTS AND WARRANTS TO THE BANK THAT:


(A)           EACH AND EVERY OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
THE AGREEMENT AND/OR THE DOCUMENTS EXECUTED PURSUANT THERETO OR IN CONNECTION
THEREWITH IS TRUE AS OF THE DATE HEREOF AND WITH THE SAME EFFECT AS THOUGH MADE
ON THE DATA HEREOF, AND IS HEREBY INCORPORATED HEREIN IN FULL BY REFERENCE AS IF
FULLY RESTATED HEREIN IN ITS ENTIRETY.


(B)           NO DEFAULT OR EVENT OF DEFAULT AND NO EVENT OR CONDITION WHICH,
WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A
DEFAULT OR EVENT OF DEFAULT, NOW EXISTS OR WOULD EXIST.


4.             ALL OBLIGATIONS IN CONNECTION WITH THE AGREEMENT ARE AND SHALL
CONTINUE TO BE (I) SECURED BY THE COLLATERAL REFERENCED IN THE AGREEMENT AND
MORE FULLY DESCRIBED IN ONE OR MORE PLEDGE AGREEMENTS IN FAVOR OF THE BANK AND
(II) GUARANTEED BY THE GUARANTORS REFERENCED IN THE AGREEMENT PURSUANT TO
GUARANTEES IN FAVOR OF THE BANK.


5.             BY THEIR EXECUTION OF THIS AMENDMENT IN THE SPACE PROVIDED BELOW,
EACH OF THE GUARANTORS INDICATED BELOW HEREBY CONSENT TO THIS AMENDMENT AND
REAFFIRM THEIR CONTINUING LIABILITY UNDER THEIR RESPECTIVE GUARANTEES, IN
RESPECT OF THE AGREEMENT AS AMENDED HEREBY AND ALL THE DOCUMENTS, INSTRUMENTS
AND AGREEMENTS EXECUTED PURSUANT THERETO OR IN CONNECTION THEREWITH, WITHOUT
OFFSET, DEFENSE OR COUNTERCLAIM (ANY SUCH OFFSET; DEFENSE OR COUNTERCLAIM AS MAY
EXIST BEING HEREBY IRREVOCABLY WAIVED BY SUCH GUARANTORS).

--------------------------------------------------------------------------------



 


6.             THE AMENDMENTS SET FORTH HEREIN ARE LIMITED PRECISELY AS WRITTEN
AND SHALL NOT BE DEEMED TO (A) BE A CONSENT TO OR A WAIVER OF ANY OTHER TERM OR
CONDITION OF THE AGREEMENT OR ANY OF THE DOCUMENTS REFERRED TO THEREIN OR
(B) PREJUDICE ANY RIGHT OR RIGHTS WHICH THE BANK MAY NOW HAVE OR MAY HAVE IN THE
FUTURE UNDER OR IN CONNECTION WITH THE AGREEMENT OR ANY DOCUMENTS REFERRED TO
THEREIN.  WHENEVER THE AGREEMENT IS REFERRED TO IN THE AGREEMENT OR ANY OF THE
INSTRUMENTS, AGREEMENTS OR OTHER DOCUMENTS OR PAPERS EXECUTED AND DELIVERED IT
CONNECTION THEREWITH, IT SHALL BE DEEMED TO MEAN THE AGREEMENT AS MODIFIED BY
THIS AMENDMENT.


7.             THIS AMENDMENT SHALL BE EFFECTIVE AS OF THE DATE FIRST ABOVE
WRITTEN; PROVIDED THAT THIS AMENDMENT SHALL NOT BE EFFECTIVE UNLESS AND UNTIL
(I) THE BANK SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT DULY SIGNED BY
THE BORROWER AND GUARANTORS, (II) THE BORROWER SHALL HAVE PAID ALL THE FEES AND
EXPENSES OF THE BANK’S OUTSIDE COUNSEL IN CONNECTION WITH THE PREPARATION AND
NEGOTIATION OF THIS AMENDMENT, WHICH FEES ARE ESTIMATED AT $1,000.00 PLUS
OUT-OF-POCKET EXPENSES AND (III) THE BANK SHALL HAVE RECEIVED EVIDENCE OF SUCH
PROPER CORPORATE ORGANIZATION, EXISTENCE, AUTHORITY AND APPROPRIATE CORPORATE
PROCEEDINGS WITH RESPECT TO THE BORROWER AND THE MATTERS ADDRESSED BY THIS
AMENDMENT AND THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED PURSUANT HERETO
OR IN CONNECTION HEREWITH, AND SUCH OTHER CERTIFICATES, INSTRUMENTS, AND
DOCUMENTS AS THE BANK SHALL REASONABLY REQUEST.


8.             THIS AMENDMENT MAY BE EXECUTED BY THE PARTIES HERETO INDIVIDUALLY
OR IN ANY COMBINATION, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL AND ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

MEDIS TECHNOLOGIES LTD.

 

 

 

 

By:

/s/ Howard Weingrow

 

 

Name:

 

 

Title:  President

 

 

 

FLEET NATIONAL BANK

 

 

 

 

By:

/s/ Susan S. Mathes

 

 

Name:  Susan S. Mathes

 

 

Title:  Vice President

 

 

2

--------------------------------------------------------------------------------


 

Each of the guarantors indicated below hereby consent to this Amendment and
reaffirm their continuing liability under their respective guarantees in respect
of the Agreement as amended hereby and all the documents, instruments and
agreements executed pursuant thereto or in connection therewith, without offset,
defense or counterclaim (any such offset, defense or counterclaim as may exist
being hereby irrevocably waived by such guarantors).

 

PLAZA HOTEL MANAGEMENT COMPANY

 

 

 

 

By:

/s/ Howard Weingrow

 

 

Name:

 

 

Title:  Partner

 

 

 

 

 

/s/ Howard Weingrow

 

 

Howard Weingrow, Individually

 

 

 

 

 

/s/ Robert Lifton

 

 

Robert Lifton, Individually

 

3

--------------------------------------------------------------------------------